DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 06/08/2022.
The claims 21-24 have been newly added by the applicant.

Reasons for Allowance

Claims 1, 10 and 19 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 10 and 19 are allowed in view of Applicant's amendment, submitted to the Office on 06/08/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Liu et al. (U.S. Pub. 20180364361) disclose cloud-offloaded position calculation with on-device acquisition. Method and system for collecting raw global positioning system (GPS) signals for a plurality of positions; processing the raw GPS signals in batch mode to obtain acquisition data for the plurality of positions, and identifying a plurality of tasks for parallel processing by a graphics processing unit (GPU) and combining the results from performing the plurality of tasks to obtain the acquisition data; and transmitting, the data to a server for calculating the plurality of locations. Liu in combination with Thiel et al. (U.S. Pub. 20110148697) which disclose, hybrid satellite positioning receiver and Petrovic et al. (U.S. Pub. 20170126310) which disclose, systems and methods for frequency error corrections in communication systems, fails to suggest the claimed limitations in Claims 1, 10 and 19 of the present application, which introduce a novel and non-obvious method for high availability scalable multi-source virtualized spectrum signal processing system. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-2, 4-10, 12-15 and 17-24 are hereby allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471